896 N.E.2d 915 (2008)
In the Matter of Daniel L. WITTRY, Respondent.
No. 49S00-0403-DI-147.
Supreme Court of Indiana.
November 20, 2008.

PUBLISHED ORDER GRANTING RELEASE FROM DISCIPLINARY PROBATION
On July 25, 2005. this Court suspended Respondent from the practice of law for a period of six months, four of which were stayed provided that Respondent complied with certain terms and conditions of probation for a period of twelve months. On October 30, 2008, Respondent filed an application for termination of probation and affidavit of compliance. On November 6.2008, the Commission filed a "No Objection to Termination of Probation," stating Respondent has complied with all the terms of his probation and asking that Respondent be allowed to return to the unconditional practice of law.
Being duly advised, the Court GRANTS the application and ORDERS that Respondent be released from disciplinary probation and unconditionally reinstated to the practice of law in this State effective immediately.
The Clerk of this Court is directed to forward notice of this Order to Respondent or Respondent's attorney, to the Indiana Supreme Court Disciplinary Commission, to all other entities entitled to notice of actions related to suspensions under Admission and Discipline Rule 23(3)(d), and to Thomson/West for publication in the bound volumes of this Court's decisions.
All Justices concur.